McGivern, J. (dissenting).
I must dissent. The view of the majority is in contravention of and without warrant from the statutes. These statutes, CPLR 4102 (subds. [a] and [c]) repetitively declare: “A party may not withdraw a demand for trial by jury without the consent of other parties * * * A waiver does not withdraw a demand for trial by jury without the consent of the other parties. ” These words, couched in the plainest, explicit and most unambiguous of terms, presumably mean what they say. There is simply no room for ‘ ‘ interpretation ’ ’ and for strained and specious reasoning so that a contrary result may be reached. The function of the court is to enforce the statute and not add words which can only exist in the mind’s eye, in order to effect a thought never articulated by the Legislature. Justice Matthew M. Levy had a similar question before him in Schnur v. Gajewski (207 Misc. 637). I agree with his analysis (p. 638): “ But, under the law as it now is, the waiver of a jury trial is entirely a matter of consent * * * By virtue of the plaintiffs’ own demand, this action has been frozen as a jury case, and its status in that regard cannot be changed without consent of their adversaries.”
The foregoing must be so. Otherwise, a prescient or disingenuous party could request a jury, and yet from the outset, plan on a nonjury trial, gain delay, and then by simply waiving, have a nonjury trial after all. Meanwhile, his opponent may have laboriously prepared for a jury trial and for all the lengthened procedures attendant upon a jury trial, too obvious to mention, all for naught. For a discussion by an appellate court of such potential mischief — see Huntsberry v. Millers Mut. Fire Ins. Co. (199 So. 2d 196 [Ct. of Appeal, La., 1967]).
Indeed, the particular circumstances of the case before us illustrate the evils and the havoc which could be wreaked in trial practice. Eight times the cause, as a jury action, was marked “ Ready ”, four times it was at the head of the calendar. Then, after assignment to a trial part, the trapdoor was sprung, and without notice, the jury was waived. The defendant *353was justified in Ms protest, he shouM be upheld, and the order reversed, with costs.
Tilzer and Markewioh, JJ., concur with Stetjer, J.; McGtvern, J., dissents in opinion, in which Capozzoli, J. P., concurs.
Order entered April 18, 1969, affirmed, without costs and without disbursements.